

116 S682 IS: Save the Internet Act of 2019
U.S. Senate
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 682IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mr. Markey (for himself, Mr. Schumer, Ms. Cantwell, Mr. Schatz, Mr. Wyden, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Jones, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Manchin, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Tester, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo restore the Federal Communications Commission's Open Internet Order and its net neutrality
			 protections.
	
 1.Short titleThis Act may be cited as the Save the Internet Act of 2019. 2.Restoration of Open Internet Order (a)DefinitionsIn this section—
 (1)the term Commission means the Federal Communications Commission; and (2)the term rule has the meaning given the term in section 804 of title 5, United States Code.
 (b)Repeal of ruleThe Declaratory Ruling, Report and Order, and Order in the matter of restoring internet freedom that was adopted by the Commission on December 14, 2017 (FCC 17–166), shall have no force or effect.
 (c)Prohibition on reissued rule or new ruleThe Commission may not reissue the Declaratory Ruling, Report and Order, and Order described in subsection (b) in substantially the same form, or issue a new rule that is substantially the same as that Declaratory Ruling, Report and Order, and Order, unless the reissued or new rule is specifically authorized by a law enacted after the date of enactment of this Act.
 (d)Restoration of repealed and amended regulationsThe following are restored as in effect on January 19, 2017: (1)The Report and Order on Remand, Declaratory Ruling, and Order in the matter of protecting and promoting the open internet that was adopted by the Commission on February 26, 2015 (FCC 15–24).
 (2)Part 8 of title 47, Code of Federal Regulations. (3)Any other rule of the Commission that was amended or repealed by the Declaratory Ruling, Report and Order, and Order described in subsection (b).